        Case: 3:20-cv-00398-wmc Document #: 3 Filed: 04/29/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 ENNIS LEE BROWN ,

        Petitioner,                                                      ORDER
 v.
                                                                Case No. 20-cv-398-wmc
 GARY BOUGHTON,

        Respondent.


       Petitioner Ennis Lee Brown seeks a writ of habeas corpus. Petitioner has submitted a

motion for leave to proceed without prepayment of the filing fee. (Dkt. # 2). The court cannot

consider this motion, however, because it lacks supporting documentation regarding

petitioner’s eligibility for indigent status. For this case to move forward, petitioner must either

pay the $5 filing fee or submit a certified inmate trust fund account statement (or institutional

equivalent) for the six-month period immediately preceding the filing of this habeas corpus

petition. If petitioner does not submit either the $5 filing fee or a trust fund account statement

before May 20, 2020, the court will assume that petitioner wishes to withdraw this action

voluntarily and will dismiss the petition.




                                             ORDER

       IT IS ORDERED that:

       1.      The motion for leave to proceed without prepayment of the filing fee (Dkt. # 2)

is DENIED at this time.

       2.      No later than May 20, 2020, petitioner Ennis Lee Brown shall pay the $5 filing

fee or submit a certified copy of petitioner’s inmate trust fund account statement for the six-
        Case: 3:20-cv-00398-wmc Document #: 3 Filed: 04/29/20 Page 2 of 2



month period from the date of the habeas petition (October 29, 2019 through at least April

29, 2020).

       3.     If petitioner fails to pay the $5 filing fee, comply as directed, or show cause for

failure to do so, the court will assume the petitioner wishes to withdraw this petition.

              Entered this 29th day of April, 2020.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
